
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 831
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2012
			Mr. McNerney (for
			 himself, Mr. George Miller of
			 California, Ms. Lee of
			 California, Mr. Himes,
			 Mr. Towns,
			 Mr. Grijalva,
			 Mr. Garamendi,
			 Mr. Johnson of Georgia,
			 Mr. Lewis of Georgia,
			 Mr. Davis of Illinois, and
			 Ms. Moore) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Honoring and recognizing David
		  Dave Warren Brubeck for his contributions in musical composition,
		  jazz, and to the international community.
	
	
		Whereas Dave Brubeck was born in Concord, California, on
			 December 6, 1920;
		Whereas he attended the College of the Pacific, (now
			 University of the Pacific), in Stockton, California, where he studied classical
			 music and graduated in 1942;
		Whereas he met Iola, his wife of 70 years and his creative
			 partner and primary lyricist, at the College of the Pacific;
		Whereas after graduation, he enlisted in the Army and met
			 musical collaborator and future band member, Paul Desmond;
		Whereas he led an interracial band, The
			 Wolfpack, while serving in the United States Armed Forces;
		Whereas in 1946, using the GI Bill, he enrolled in Mills
			 College in Oakland, California, to study music composition;
		Whereas in 1947, he created the Dave Brubeck Octet;
		Whereas in 1951, he formed the Dave Brubeck Quartet and
			 performed at San Francisco’s Black Hawk nightclub and college campuses;
		Whereas in 1954, he became the second jazz musician to be
			 on the cover of Time magazine;
		Whereas in 1959, the Dave Brubeck Quartet recorded the
			 platinum-selling album Time Out, including his iconic song
			 Take Five, which was the first jazz album to sell more than
			 1,000,000 copies;
		Whereas he made jazz music acceptable, accessible, and
			 appealing to a broader audience;
		Whereas he was intolerant of prejudice and used his music
			 to advocate for civil rights and racial unity;
		Whereas in 2000, he collaborated with the University of
			 the Pacific, in Stockton, California, to create the Brubeck Institute to
			 encourage the study and performance of jazz with young musicians;
		Whereas in 2003, the Library of Congress designated him a
			 Living Legend; and
		Whereas he used his talent to contribute to and improve
			 United States society: Now, therefore, be it
		
	
		That the House of Representatives honors
			 and recognizes David Dave Warren Brubeck for his legacy in music
			 composition and jazz, and his contributions to the international community.
		
